Citation Nr: 1522133	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-00 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.   Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disorder, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for recurrent cysts behind both ears (claimed as ear drainage from the back of the ears).  

5.  Entitlement to service connection for a sleep disorder, to include sleep apnea, and to include as secondary to the claimed right and left knee and low back disorders.

6.  Entitlement to an initial rating in excess of 10 percent for headaches, residual of traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to June 1986 and from January 1988 to January 1994.  The Veteran also had subsequent reserve service, starting in 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In a May 2009 rating decision, the RO, in pertinent part, denied reopening service connection for a low back disorder, and denied service connection for right and left knee disorders and recurrent cysts behind the ears.

In a December 2009 rating decision, the RO again denied reopening the low back disorder claim and service connection for right and left knee disorders and recurrent cysts behind the ears.  The RO also denied service connection for a sleep disorder.  The Board notes that the Veteran filed his July 2010 notice of disagreement for the claimed low back disorder, knees and cysts, in regards to the December 2009 rating decision.  However, new, relevant medical evidence was added to the claims file within one (1) year of that rating decision.  Pursuant to 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Therefore, the Board finds that the December 2009 rating decision is the one on appeal for the low back disorder, knee and cysts disorders.  

In a December 2012 rating decision, after previously denying service connection for headaches in May 2009 and December 2009 rating decisions, the RO reinstated service connection for headaches (finding that service connection for headaches had been previously granted by the RO) with a 10 percent disability rating (effective January 13, 1994).  The Veteran subsequently appealed the rating granted.

In October 2011, the Veteran testified during a hearing before a Decision Review Officer; a transcript of that hearing is of record.  

The Board notes that since the RO's last final denial of the Veteran's claim for service connection for a low back disorder, his reserve service treatment records have been associated with the claims file.  The Board finds, however, that such records had not existed at the time of the prior denial, in July 2007.  Indeed, the Veteran reported has indicated that he did not enlist in the reserves until later that year.  Also, his enlistment examination is dated in October 2007.  As such, this matter continues to be treated as a new and material evidence claim.  38 C.F.R. § 3.156(c).  

The Board also notes that in a January 2011 statement, the Veteran withdrew claims for service connection for chronic fatigue, fibromyalgia, acid reflux, and a total disability rating based on individual unemployability (TDIU).  In an October 2011 statement, he also withdrew claims for increased ratings for bilateral hearing loss and tinnitus. 

The issues of diabetes, acid reflux, and the legs have been raised by the record, in a May 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  To the extent that the Veteran claims that his legs claims are part of his knee claims, the Board addresses that matter herein in the Right and Left Knee portion of this decision.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for a low back disorder and sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A final, July 2007 RO decision denied the appellant's claim; the RO reopened the claim, but found that the evidence continued to show that the condition was not incurred in or aggravated by service.  

2.   The evidence associated with the claims file since the July 2007 final denial relates to an unestablished fact necessary to substantiate the appellant's claim of service connection for a low back disorder.  

3.  A right knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

4.  A left knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

5.  Competent, probative evidence does not indicate that the Veteran has, or, at any time pertinent to this appeal has had, recurrent cysts behind the ears.  

6.  Prior to October 23, 2008, the Veteran's headaches, residual of TBI, were manifested by subjective complaints of headaches.

7.  From October 23, 2008, the most probative evidence of record shows that the Veteran's headaches, residual of TBI, were manifested by characteristic prostrating attacks averaging once a months over last several months, but not very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The May 2009 decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to a low back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  A right knee disorder was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).

4.  A left knee disorder was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).

5.  The criteria for service connection for recurrent cysts behind the ears are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

6.  Prior to October 23, 2008, the criteria for an initial rating in excess of 10 percent for headaches, residual of TBI, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8045, 9304 (1994).

7.  From October 23, 2008, the criteria for an initial rating of 30 percent, and no higher, for headaches, residual of TBI, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Codes 8045, 5206 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

As the Board is reopening the claim for service connection for a low back disorder, that action constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations, as to that issue.
 
Also, as to the increased rating for headaches claim, the Veteran has appealed with respect to the propriety of the initially assigned rating from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  As the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In the instant service connection case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2009 letter advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That notice letter also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Any timing error as to the letter was cured by the RO's readjudication of those matters in a December 2012 statement of the case.   

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA and private treatment records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board notes that in a December 2011 statement, the Veteran reported that he had no additional reserve records. Also, in November 2013, the RO informed the Veteran that it had been unable to obtain his clinical records from the Naval Hospital at Bremerton, WA from August 1988 to November 1989, and provided him information on alternative methods of supporting his claim.  Additionally, although the Board is remanding, in part, for VA medical records, those VA medical records in question are from prior to 2006 and after 2014.  The records from 2006 would be prior to when the Veteran made his current cyst and knee claims, and as such would not be relevant as to whether the Veteran currently has recurrent cysts behind the ears.  Additionally, as to the right and left knee disorder claims, the Board does not dispute that the Veteran has currently diagnosed disorders, as such, treatment for such disorders would not be relevant to those claims.  As to the headaches claim, as a disability rating in excess of 10 percent is not possible prior to October 23, 2008, the failure to obtain VA medical records from prior to 2006 would not prejudice the Veteran.  The Veteran has not indicated that the more recent VA medical records would provide evidence relevant to the current claims.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

In addition, the Veteran underwent VA medical examinations in April 2009 for the knees and recurrent cysts behind the ears, and the RO obtained an addendum medical opinion for the knees in May 2005.  The VA examiners provided specific findings referable to the Veteran's alleged disorders sufficient to for the Board to adjudicate such claims.  The Board finds that such VA examination and accompanying opinions are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include available service treatment records; and a physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  To the extent that the Veteran has claimed that his knee disorders developed due to his exposure to unnamed chemicals while he served aboard naval vessels, the respective VA examiner did not a render an opinion.  The Board finds that a remand to obtain such an opinion is not necessary.  The Veteran has not provided any medical evidence to support this contention, has not indicated that he has any special medical knowledge to support such a contention, or indeed, even explain why he has such a belief.  The Board further notes that following his October 2011 DRO hearing, the Veteran did not raise that argument again.  The Veteran's mere conclusory, generalized lay statement that service event or illness caused his current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

As to the headaches claim, the Veteran also underwent VA examinations for headaches in April 2009 and October 2014.  Adequate information is associated with the claims file to rate the Veteran's claim.  The VA examinations included an interview with the Veteran, a review of the record and a full physical examination, addressing the relevant rating criteria. Additionally VA medical records provide additional evidence as to treatment for headaches.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

As indicated previously, the Veteran testified before a DRO in October 2011. 38 C.F.R. 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties to comply with (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the DRO essentially elicited testimony necessary to determine the nature of the Veteran's claims.  In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the DRO hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. New and Material Evidence Claim

The Veteran contends that he injured his back during active duty, while playing softball in 1987, and has had a chronic low back disorder since that time.  (October 2011 DRO hearing).  

The service treatment records document occasional complaints regarding the back, namely treatment for a strain in April and December 1983.  His December 1993 separation examiner found a normal back, but the Veteran reported recurrent back pain for the last five years in his report of medical history.  

In a March 1995 rating decision, the RO denied service connection, finding that the back condition was not found in the available records.

In June 2007, the Veteran underwent a VA examination.  Although a complete record of that examination is not of record, the examiner noted the Veteran's complaints regarding the back.  Obtaining the full examination will be addressed in the REMAND portion of this decision.  

In a July 2007 rating decision, the RO reopened the claim for service connection, but found that the condition was not incurred in or aggravated by active service.

AOJ decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of an AOJ decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  The appellant did not file an application for review on appeal within one year of the decision.  Therefore, such decision is final.  

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable as, no such evidence is of record.  The AOJ received no evidence pertaining to this claim prior to the expiration of the appeal period.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Thereafter, the RO received the appellant's petition to reopen the claim in November 2008.  

Generally, a claim that has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the November 2008 claim, the AOJ obtained an April 2009 VA examination, where the examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine, but did not provide a medical opinion as to the cause of the disorder.

There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Veteran has presented evidence of a current low back disorder, lay evidence of an in-service back injury, and a report of back pain in service.  Accordingly, the Board finds that the claim for service connection for a low back disorder shall be reopened.  To this extent only, the claim is granted.

III. Service Connection Law

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

IV. Right and Left Knee Disorders

The Veteran contends that he developed disorders of the right and left knees in service.  He contends that the disorders developed from performing physical duties aboard ships, such as claiming ladders, and being in water crafts that would land on beaches.  He alternately claims that they developed from exposure to unknown chemicals while stationed on ships.  He also reported that he had complained of his knees multiple times in service, but that there were no medical records of his visits.  (October 2011 DRO hearing).  

The Board initially notes that in his May 2013 leg claim statement, the Veteran referred to "[m]y legs are getting bad...loosing feeling in my legs and red colored skin".  In a January 2014 statement, the Veteran's representative claimed that the Veteran's claim regarding the "legs" was actually in reference for the currently appealed knee claims.  The Board finds that such a characterization is not warranted.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record).

In a November 2008 report of contact, the Veteran specifically indicated that he was claiming a knee condition.  In his November 2008 application, he referred to his claim as for "joints".  Furthermore, during his October 2011 DRO hearing, he specified that his symptoms were specifically knee related, as in cracking his knee, joint pain, and knee aches.  The Veteran never raised any report regarding the rest of his legs, to include the skin or loss of feeling, as he did in May 2013.  While the Veteran is not expected to have technical precision, the difference between a knee joint (with symptoms of cracking, joint pain and aches) and a leg (with red skin and loss of feeling) are clearly very different disorders.  Given that the Veteran had clearly been pursuing claims solely in regards to the right and left knees when he filed the current knee claims on appeal, the Board finds that the May 2013 statement is actually a new claim as to the legs.  The Board referred that matter for AOJ action in the Introduction portion of this decision.  As such, this decision will only address the Veteran's right and left knee disorders.

The Veteran has a current diagnosis of bilateral knee patellofemoral syndrome with very early degenerative joint disease.  (April 2009 VA examination).  As such, the Board must determine whether the current right and/or left knee disorder is related directly to service.  

Although the Veteran has claimed to have had chronic, worsening knee pain since service, the Board finds that his statements to that effect are not credible.  

The Veteran's current reports of chronicity through service are inconsistent with the contemporaneous evidence of record.  Service treatment records generally do not document any complaints of, or treatment for, a right and/or left knee disorder.  In September 1992, the Veteran complained of right knee pain since that morning.  The examiner noted that the knee was unabraded; there was no swelling or discoloration, and equal strength to the left knee, though there was some tenderness.  The Veteran made no indication of a left knee problem at that time, though he currently contends that problems of both knees began in service.

While the Veteran has claimed that he received treatment more than once during service, which was not recorded, the Board notes that at the time of his September 1992 visit, he claimed "I don't know why it hurts" and specifically denied trauma or knowledge of a history of a problem.  Also, subsequent service treatment records, such as in November 1992 and February 1993 did not indicate any additional complaints of, or treatment for, a knee disorder.  Furthermore, the December 1993 separation examiner found that the Veteran had normal lower extremities.  In his report of medical history, the Veteran himself specifically denied having knee problems, though he reported multiple other issues at that time.  

Moreover, the Veteran has repeatedly provided inconsistent histories as to when his knee disorders developed.  During his October 2011 DRO hearing, he claimed that he has had pain since active service.  Following his January 1994 separation from service, the record does not document any complaints of, or treatment for, a knee disorder for years.  Additionally, a December 2009 VA medical record noted that the Veteran reported that his knee pain began approximately two and a half years previously.  He denied any injury or inciting event; the pain just began insidiously.  An August 2011 VA medical provider reported that the Veteran had chronic bilateral knee pain, of three years, with no known onset.

The Board cannot ignore the fact that the Veteran has repeatedly altered his history of when he believes he began having left knee symptoms.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care"). Therefore, the Veteran's current statements made in connection with his pending claim for VA benefits, that he has experienced symptoms during service and have been continuous since such time, are inconsistent with the contemporaneous evidence of record.

Additionally, the Veteran has demonstrated that he does not provide truthful reports regarding his knee.  In an October 2007 report of medical history, for reserve service enlistment, the Veteran specifically denied having knee problems.  In a December 2009 reserve periodic health assessment, the provider noted that on his October 2007 re-entry physical, the Veteran made no complaints and claimed to be in good health.  However, 16 days after that physical, the Veteran complained of a years long history of bilateral knee problems, and VA medical records found minor degenerative joint disease.  The provider then noted that the Veteran has been unable to perform his duties in the two years since his re-enlistment and recommended administrative separation due to his inaccurate completion of his re-enlistment forms.  

Given the above evidence of record, the Board finds that the Veteran's current claims of chronic bilateral knee pain and symptoms since service are not credible.

The Board also finds that the most probative medical evidence of record does not support finding that the Veteran has a right or left knee disorder that developed due to or during service.

VA and private medical records generally document occasional treatment for the knees, including physical therapy, but do not include any medical finings as to the cause of such disorders.  

The Veteran has undergone numerous studies, including a November 2007 VA X-ray that showed early osteoarthritis, but no fracture or dislocation; an October 2008 private MRI report of a right knee with a possible small tear of the anterior horn of the medial meniscus and minor prepatellar soft tissue edema or bursitis; an October 2008 VA medical record with an MRI explanation of a normal left knee and right knee small tear of the cartilage, chondromalacia and bursitis; a December 2009 VA X-ray determination of no advanced degenerative changes or any abnormalities of either knee.

An April 2010 VA medical provider reported that X-rays showed a normal bony anatomy and no soft tissue abnormalities.  The provider reported that the Veteran's physical examination was essentially normal again, and that he was unable to describe why the patient should be having such significant pain in his knees.  In October 2010, his VA medical provider again examined the Veteran and found no radiographic evidence of abnormality and he has no mechanical pain.  He reported that the Veteran had longstanding knee pain with no definitive underlying, etiology.

After an April 2009 VA examination, the VA examiner also provided a May 2009 addendum opinion, which is the only competent and probative medical evidence of record to directly address the Veteran's claims.  After examination of the Veteran and a discussion of the medical evidence, the VA examiner diagnosed the Veteran with bilateral knee patellofemoral syndrome with very early degenerative joint disease.

In May 2009, the VA examiner opined that, it was unclear what the in-service right knee pain was, but that it sounded like it was an acute strain.  She further noted that the Veteran's in-service symptoms were not typical of patellofemoral syndrome and degenerative joint disease; also such disorders would have been highly unlikely at age 30. The examiner further noted that the Veteran's separation examination did not show any joint complaints, and that his current symptoms are bilateral, though the in-service treatment had been for only the right knee. There was no indication of a left knee condition in the military.  The VA examiner opined that the Veteran's current bilateral knee conditions are unrelated to his acute, in-service right knee pain, explaining that such in-service symptoms were not the same as his current symptoms.  The examiner further noted that there was no evidence of continuous problem and there was no indication of bilateral problems in service.  

The only other evidence of record supportive of the Veteran's claim is his personal opinion that his claimed knee disorders developed due to active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the Veteran has a medically diagnosed disabilities are etiologically related to service, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Although the Veteran has claimed to have observed pain similar in location and sensation to that which he experienced in service, the causes of his right and left knee disorders are not within the ordinary knowledge of a lay person.  The similarities between his current symptoms and those he experienced in service may be relevant to an expert considering potential causes of the Veteran's current condition.  However, his lay observation of these similarities alone is not competent evidence of causation.  Also, as previously noted, the Board has found that the Veteran's reports of chronicity are not credible.  

The April 2009 VA examination is the only competent and probative medical opinion of record.  That VA examiner considered the Veteran's claims file and medical history in the report. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to that negative opinion.

The Board notes that although the Veteran had reserve service, starting in October 2007, after his January 1994 separation from service, the Veteran has not claimed that his reserve service caused or aggravated his right or left knee disorders.  Also, during his reserve period, the record does not indicate that the Veteran performed physical duties that would aggravate the knee.  A January 2009 reserve service treatment record that the Veteran would need for medical clearance to perform physical training.  A January 2009 VA medical record documents that the Veteran had been in rehab and could not perform physical training.  A May 2009 VA letter indicated that the Veteran was excused from performing reserve training.  Furthermore, the December 2009 provider of the reserve periodic health assessment noted that the Veteran has been unable to perform his duties in the two years since his re-enlistment, having reported having knee problems to the reserves within two weeks of his physical examination.  As such, there is no indication of record that the Veteran's claimed knee disorders were caused or aggravated by his reserve service.  

As to the Veteran's claim of service connection on a direct basis, to his active service ending in January 1994, the most probative medical evidence of record, the opinions of the April 2009 VA examiner clearly found that the Veteran's current right and left knee disorders were not related to his service and developed after service.  As for the claim of service connection based on exposure to unknown chemicals onboard ships, there is no probative medical evidence of records supportive of such a contention.  Furthermore, the April 2009 VA examiner specifically found that the current knee disorders developed after service.  As such, service connection on a direct basis is not warranted.  

To the extent the Veteran may be claiming service connection on a presumptive basis, as arthritis developing within a year of his January 1994 separation from service, there is no medical evidence of record indicating either X-ray evidence of arthritis or limitation of motion within a year of his separation.  Furthermore, as previously noted, the Board has specifically found that the Veteran's reports of chronicity since service are not credible.  The Board also notes that X-ray evidence of arthritis of record is from well over a decade following the Veteran's separation from service.  Even then, the November 2007 VA X-ray showed only early osteoarthritis.  As such, service connection on a presumptive basis is also not warranted.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claims for service connection for right and left knee disorders are denied.  




V.  Recurrent Cysts Behind the Ears

The Veteran contends that he has recurrent cysts behind the ears due to service.  The Board notes that the Veteran is already service-connected for recurrent ear infections/scarred ear drums, hearing loss, and tinnitus.  (March 1995 and July 2007 rating decisions).   

Service treatment records are silent as to any complaints of, or treatment for, cysts behind either ear.  The Veteran's December 1993 separation examination documented that the Veteran had a history of recurrent upper respiratory infections and ear aches-smoker, not considered disabling.

The only medical treatment evidence of record regarding cysts behind the ears is a February 2009 VA consultation record.  The VA medical provider noted that the Veteran had been referred for evaluation of left post auricular drainage, which, per the Veteran, occurred during service in 1986, while working on a ship. At that time, he developed what the provider indicated sounded like a furuncle behind his left ear, which reached the point that he needed an incision and drainage. The Veteran also reported multiple antibiotic courses over several years and some drainage from the left post auricular area once in a while.  He further mentioned that he would see some kind of whitish wet drainage at least once per week, but without pain, induration, facial weakness, otorrhea, or vertigo symptoms.  He indicated that if the infection gets worse, he sometimes squeezed lots of material by himself at least once or twice every year. However, he denied any ear surgeries or major hospitalizations due to this drainage.  The Veteran indicated that he currently did not have any ear infections.

The February 2009 VA medical provider, on examination, noted a well healed previous incision and drainage site at the mastoid tip.  He found that the Veteran had a presumed history of a furuncle on the left post auricular area, which was treated with an incision and drainage twice in the past. However, the provider found that it was not clear how often the Veteran truly has a recurrent infection based on his clinical history. The provider also noted that the Veteran had been treated with antibiotics for a long time for infection and currently did not have any symptoms.  Also, the examination did not reveal any abnormal findings.  The provider instructed the Veteran to monitor his symptoms and also good hygiene behind his ear, and noted that if the Veteran continued to have persistent problems or recurrent infections in the future, he may benefit from an excision of the sebaceous cyst from the left post auricular area. Otherwise, the Veteran did not require any further otolaryngologic follow-up.

Subsequent VA medical records do not document any further complaints of, or treatment for, recurrent cysts behind either ear.  There is also no indication that the Veteran subsequently had an excision of the sebaceous cyst.

In April 2009, the Veteran underwent a VA examination for this matter.  The Veteran reported that his ear infections had improved since the military, since he is not exposed to the dust. In addition, he reported recurrent cysts with infections behind both ears, with drainage behind the left ear one to two times a week on the left and once a month on the right. He reported self-treating by popping the cyst and draining puss.  

The April 2009 VA examiner, on examination, found no otitis media or otitis externa, cysts behind the ears, or sinus tract behind ears.  The examiner opined that there was no known relationship to recurrent otitis media or scarred eardrums to cyst and boils behind the ears. She explained that recurrent ear infections and scarred temporal membranes were not known to cause or aggravate boils and drainage behind the ears. Rather, the examiner found that it is more likely that the claimed boils cyst behind the ear is due solely to a separate condition that has not progressed. At the present time he had no objective-findings, including scars, associated with this claimed condition.

Even if, for the sake of argument, the Board found that the Veteran had an in-service incision and drainage, the April 2009 VA examiner found that such a condition had not progressed; there were no objective-findings associated with this claimed condition, to include scar.  The February 2009 VA medical provider found that it was not clear how often the Veteran truly has a recurrent infection based on his clinical history and that examination did not reveal any abnormal findings.  The subsequent VA medical records do not indicate any further treatment for such a disorder.  None of the medical evidence of record documents that the Veteran has been diagnosed with recurrent cysts behind the ears or any residuals from such a claimed, in-service incident.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.310.  Thus, where, as here, pertinent medical evidence does not support a finding of a presently existing diagnosis of recurrent cysts behind the ears, there can be no valid claim for service connection for this condition.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

However, for the sake of argument, to the extent that the Veteran may currently have recurrent cysts behind the ears based on his lay observation, the Board still finds that service connection is not warranted.

The only evidence of record as to the Veteran first developing cysts behind his ears during service, in 1986, is his current reports in association with this claim.  The Board finds that such reports are not credible. 

Service treatment records do not document any such incident.  A February 1986 service treatment record notes that the Veteran complained of a RIGHT ear ache for two days, which the provider diagnosed as external otitis, probable otitis media.  That record is for the RIGHT ear, as opposed to the LEFT ear for which the February 2009 VA medical provider noted the Veteran had a presumed history of a furuncle on the LEFT post auricular area.  Furthermore, the Veteran's June 1986 separation examiner found that the Veteran's ears and skin were both normal.  Additionally, in his report of medical history, the Veteran specifically denied a history of tumor, growth, and cyst, though he currently claims that he had such a cyst and surgical removal a few months earlier that same year.  Similarly, in his December 1993 report of medical history, the Veteran denied having a tumor, growth and cyst, though he currently claims to have had recurrent cyst problems throughout service.  The December 1993 examiner also found ears normal, though he noted scarred tympanic membrane (for which the Veteran is already service-connected).  The documentation noted above carries far more weight, credibility and probative value than the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such contemporaneous records are more reliable, in the Board's view, than the unsupported assertions of events now over a decade past, made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

To the extent that the Veteran may be trying to assert that his service-connected ear infections cause recurrent cysts behind the ears, his statements are the only evidence supportive of that contentions.  As previously noted, the Veteran can provide opinions on some medical issues.  Kahana, supra.  However, the question of whether his service-connected ear infections can cause recurrent cysts behind the ears is type of questions that extends beyond an immediately observable cause-and-effect relationship, and for which he is not competent to provide a medical opinion for.  See Jandreau, supra.; Woehlaert, supra.  

In contrast, the April 2009 VA examiner specifically found no relationship between the currently claimed recurrent cysts behind the ears and the service-connected disabilities.  While the Veteran did have otitis media in service, the April 2009 VA examiner, specifically found no known relationship to ear infections, including recurrent otitis media, scarred eardrums and cyst and boils behind the ears.  Thus, while there is evidence of ear infections in service (for which the Veteran is already service-connected), the most probative medical evidence found that the cysts and boils described by the Veteran would not be related to such events.  

For all the foregoing reasons, the Board has determined that the claim of service connection for recurrent cysts behind the ears must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See Gilbert, supra.  



VI. Headaches 

The Veteran contends that his headaches, residual of traumatic brain injury (TBI), from being hit on the head by a metal chair on shore leave by a civilian, are more severe than indicated by the initial 10 percent disability rating he received, effective January 13, 1994, in a December 2012 rating decision.  

A.  Applicable Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

However, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The rating criteria for headaches that are a residual of a TBI have changed since the January 13, 1994 effective date provided by the RO.

Under the previous regulation, Diagnostic Code 8045 (1994) provides for the evaluation of brain disease due to trauma.  38 C.F.R. § 4.124a (1994).  The diagnostic code specified that purely neurological disabilities are rated under the applicable diagnostic code.  Purely subjective complaints, such as headache, dizziness, or insomnia, which were recognized as symptomatic of brain trauma, were rated at 10 percent and no more under Diagnostic Code 9304 (dementia due to head trauma) and may not be combined with any other rating for a disability due to brain trauma. A rating in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 could not be assigned in the absence of a diagnosis of multi-infarct dementia associated with brain trauma. Id. 

Effective October 23, 2008, under the amended regulation, Diagnostic Code 8045 (2008) provides for the evaluation of TBI. 38 C.F.R. § 4.124a). There are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  However, Diagnostic Code 8045 (2008) specifies that for subjective symptoms, the rater should separately evaluate any residual with a distinct diagnosis that may be evaluated another diagnostic code, such as migraine headaches, even if that diagnosis is based on subjective symptoms.  

Under Diagnostic Code 8100, migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation.  Migraine headache disorders with characteristic prostrating attacks occurring on an average once a month warrant a 30 percent disability evaluation.  A 10 percent evaluation requires characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable evaluation is assigned for migraine headaches with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100).  The rating criteria do not define "prostrating."





B.  Factual Background and Analysis

As noted above, the current diagnostic code did not become effective October 23, 2008.  As such, prior to October 23, 2008, the Veteran can only be rated under the criteria in effect at that time.

Prior to October 23, 2008, a 10 percent disability rating is the maximum rating possible under Diagnostic Code 8045 (1994).  Purely subjective complaints, such as headache, are rated at 10 percent and no more under Diagnostic Code 9304 (dementia due to head trauma) and may not be combined with any other rating for a disability due to brain trauma. Furthermore, there is no indication that a higher disability rating would be warranted based on multi-infarct dementia associated with brain trauma.  None of the Veteran's VA examiners or VA medical records has indicated that the Veteran has dementia associated with brain trauma.  As such, a disability rating in excess of 10 percent would not be possible.

From October 23, 2008, as discussed above, the current Diagnostic Code 8045 (2008) for residuals of TBI, requires that headaches are rated under Diagnostic Code 8100.  

The Board finds, giving the Veteran the benefit of the doubt, that a 30 percent disability rating, and no higher, is warranted from October 23, 2008.  The next higher 30 percent disability evaluation is warranted for migraine headache disorders with characteristic prostrating attacks occurring on an average once a month.  

The evidence of record varies as to the severity of the Veteran's headaches.  An April 2009 VA examination report documents reports of two to three headaches a month, during which the Veteran was able to function.  The Veteran reported treatment with aspirin or rests, after which the headaches would go away. He also reported feeling nauseated at times, but denied vomiting and any other associated symptoms. The examiner found common headaches with no pathologic headaches.

A November 2009 VA examiner noted reports of 2 headaches a month, for 1 to 2 hours; the number of headaches had not changed in the last few years. 

The October 2014 VA examiner noted two types of headaches.  One type was with constant, increasing pain that worsened with movement. The Veteran reported nausea, vomiting, photophobia, and phonophobia; the headaches last a few hours and occurred 3-4 times per month. The headaches were prostrating 1-2 times per year due to his headache.  The second headache type lasted 1- 2 hours and occurred once a month.  It was on the back of the head and throbbing, worsening with movement. The Veteran reported nausea, vomiting, muscle tightness, photophobia, phonophobia, and tingling on the face. The headaches were prostrating about 2 times per year.  The examiner noted that headaches impaired the Veteran's ability to work for several hours about once a week, but that he only missed work about 4 days per year.

During his October 2011 DRO hearing, the Veteran claimed that "I don't get a lot of them, but I get...you know...couple really good headaches...you know...couple times a year".  He also reported "lay down, rest and try to let them go away. They even get to a point where they make me nauseous...you know...and I just...ready to throw up because of them...you know...so, they're bad when I get them."

The Veteran has provided lay statements, including that (i) he sometimes got headaches that would cause him to vomit uncontrollably and be off-balanced and nauseas (August 2008 lay statement), (ii) 3-5 prostrating headaches per month that almost completely shut him down, as well as less severe ones (March 2013 notice of disagreement), (iii) severe headaches 4-5 times a month, and sometimes having to lay down to get rid of them, sometimes not feeling well enough to perform planned activities, and leave early to rest (February 2013 lay statement of T.K.), and (iv) headaches at work, which make it hard for him to be effective as plant manager due to severe pain, related to service, including Desert Storm and Desert Shield (August 2013 lay statement), (v) a report that "the headaches have and continue to have an impact on his way of life, and even at his work out in the civilian sector" (April 2013 lay statement of K.H.), and (vi) a report of occasional headaches complaints by his co-worker (February 2013 lay statement of V.A.M.).

There is VA examination evidence of record that is more supportive of a 10 percent disability rating, wherein the Veteran reported that he was able to function through his headaches (April 2009 VA examination) and his headaches severity had not changed in years (November 2009 VA examination) and two types of headaches, the first type was only prostrating 1 to 2 times per year, while the second type was prostrating 2 times a year (October 2014 VA examination).  Similarly, during his October 2011 DRO hearing, he reported only having a couple of prostrating headaches a year.

However, giving the Veteran the benefit of the doubt, the Board finds that a 30 percent disability rating, but no higher, is warranted.  The Veteran has provided lay statements as to more severe and frequent headaches, such as his having 3 to 5 prostrating headaches per month that almost completely shut him down, as well as less severe ones (March 2013 notice of disagreement) and severe headaches 4 to 5 times a month, and sometimes having to lay down to get rid of them, sometimes not feeling well enough to perform planned activities, and leave early to rest (February 2013 lay statement of T.K.).  

However, the Board finds that a maximum 50 percent evaluation is not warranted, as the evidence of record does not support finding that the Veteran has headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran has indicated that he works as a plant supervisor.  The October 2014 VA examiner noted that while headaches impaired the Veteran's ability to work for several hours about once a week, he only missed work about 4 days per year.  The VA examiner further noted that the first type of headaches were only prostrating 1 - 2 times a year, and the second headaches type were only prostrating 2 times a year.  Furthermore, during his April 2009 VA examination, the Veteran indicated that he was able to function through his headaches.  

Also, the record has varied as to the frequency and severity of the Veteran's headaches.  For example, during his October 2014 VA examination he reported that his symptoms included sensitivity to light and sound.  However, in a May 2, 2013 VA medical record, he denied both visual and hearing disturbances. In a January 17, 2013 VA medical record, the Veteran denied headaches, dizziness/lightheadedness, and blurred vision.  In his October 2014 VA examination, the Veteran also reported constant head pain, nausea and vomiting.  However, in an April 29, 2013 VA medical record, the Veteran reported more frequent headaches the past month, and a mild headache at that time.  He denied blurry vision; headache longer than 6 hours; moderate to severe and severe headache; headache that worsened in dim light; and vomiting.  The Board notes that when seeking medical treatment the Veteran provided a history of less severe headaches. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Indeed, the Veteran himself reported during his October 2011 DRO hearing, that he only had a couple of good headaches as year that were prostrating.  In subsequent lay statements, he provided more severe and frequent symptoms.  Given the variation in reported frequency and severity, the Board finds that the Veteran has not been wholly credible with his symptom reports.

The Board further notes that the Veteran does not appear to have frequent completely prostrating and prolonged attacks.  The October 2014 VA examiner, at most, found only a few such headaches a year, while the other VA examiners noted less severe and frequent headaches. Even then, the October 2014 VA examiner specifically found that the Veteran does not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  

Given the above evidence, the Board finds that the appellant maximum 50 percent evaluation is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. Id.

The Board finds that the Veteran's symptomatology associated with each disability is fully addressed by the rating criteria under which such disability is rated. Specifically, the rating criteria addresses the Veteran's duration and intensity of headaches.  There are no additional symptoms of her service-connected disabilities that are not addressed by the rating schedule. Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability. As such, the rating schedule is adequate to evaluate the Veteran's disability picture. Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id. In this case, the evidence reflects that the Veteran has been in school or employed throughout the course of the appeal. The Veteran has never indicated that he was unemployable.  Indeed, in January 2011, he specifically withdrew a TDIU claim.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.












ORDER

As new and material evidence has been received to reopen a claim for service connection for a low back disorder, to this extent, is granted.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for recurrent cysts behind the ears is denied.

Prior to October 23, 2008, an initial disability rating in excess of 10 percent for headaches, residual of TBI, is denied.

From October 23, 2008, an initial disability rating of 30 percent, and no higher, is granted.  


REMAND

The Veteran contends that his currently claimed low back disorder, reopened above, developed during service.  He further claims that his sleep disorder developed secondary to pain from his claimed low back disorder, as well as the right and left knees (for which the Board above denied service connection).  (October 2011 DRO hearing).  He has alternatively claimed to have sleep apnea due to service. (January 2014 statement).  Given the medical technicality involved in a sleep apnea diagnosis, to give the Veteran the benefit of the doubt, and the generalness of the Veteran's claim for a sleep disorder, that unlike with the new claim for the legs, the Board is treating the sleep apnea claim as part of the Veteran's claim for a sleep disorder.

The Veteran has currently diagnosed lumbar spine degenerative joint disease, and has claimed that he has had chronic back pain since active service. (October 2011 DRO hearing).  Also, the Veteran has claimed that he injured his back in reserve service, the period of reserve service should be obtained.  (September 2010 VA medical record). 

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

The AOJ should verify with the National Personnel Records Center (NPRC) or any other appropriate source the Veteran's periods of active duty.  The AOJ should also obtain any unassociated service treatment records relevant to such period of active duty, if they have not all already been obtained.   

Additionally, although an April 2009 VA examination diagnosed the Veteran with those disorders, the VA examiner did not address the etiology of the claimed back disorder.  An adequate examination is necessary, to include the September 2010 VA medical record wherein the Veteran claimed that he injured his back that weekend, lifting a table during reserve service.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Also, the Veteran recently indicated that sleep apnea is part of his current sleep claim and that he has had sleep problems.  The record is unclear as to whether he has a currently diagnosed sleep disorder.  However, an October 2013 VA sleep study indicates that the Veteran would benefit from CPAP use.  The Veteran has also claimed to have a sleep disorder since service.  A VA examination is thus necessary to provide an adequate medical opinion on this matter.  38 C.F.R. § 3.156; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The VA examiner should also address the Veteran's claim of a sleep disorder secondary to his claimed low back disorder.  

Furthermore, as the Veteran claims that his sleep disorder developed due to his low back disorder, such a claim is inextricably intertwined with the back disorder issue.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

The Board also notes that the Veteran receives VA treatment through the Madison VA Medical Center.  All unassociated VA medical records, to specifically include form prior to 2006 and from August 2014, as well as a full copy of the June 2007 VA spine examination which is not fully of record, as some pages appear to be missing from the VA examination report.  All such records should be obtained for consideration in the appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain VA treatment records from the Madison VA medical center dated (i) from PRIOR TO 2006 and (ii) FROM August 2014, and to specifically include (iii) a complete copy of the June 2007 VA spine examination.  All reasonable attempts should be made to obtain such record, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should contact the NPRC or other appropriate agency to verify the Veteran's all periods of active duty, active duty for training (ACDUTA), and inactive duty training (INACDUTRA).  The AOJ should also obtain any unassociated service treatment records pertaining to such period of duty, if any exist that have not already been obtained.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After performing the above development, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed low back disorder.  The AOJ should include the dates of all periods of active duty in its request for a medical examination.  Based on examination findings, including any necessary diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Identify all current diagnoses referable to the low back.  

b)  Is it at least as likely as not that any current low back disorder had its onset during any period of the Veteran's active duty service or is otherwise related to such service?  The examiner should consider the Veteran's active service from January 1982 to June 1986, January 1988 to January 1994, or any other period of active duty with the Reserves identified by the AOJ (to include from September 2010 if verified by the AOJ).

c)  If any of the current low back disorder diagnoses are noted on the Veteran's service entrance examination for a period of active duty, the examiner is asked to opine as to whether the disorder increased in severity in service.  

If so, the examiner is asked to opine as to whether there is clear and unmistakable evidence that such increase in severity is due to the natural progress of the condition. 

(d)   If any of the current low back disorder diagnoses are NOT noted on the Veteran's service entrance examination for a period of active duty, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the disorder pre-existed service.  Please note consideration of a September 2010 VA medical record wherein the Veteran claimed that he injured his back during reserve service lifting a table, a few weeks earlier and whether the AOJ has verified active duty during that period.  

(i)  If there is clear and unmistakable evidence that the disorder pre-existed a period of service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service.  

If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is NOT clear and unmistakable evidence that any current disorder pre-existed a period of active service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to such period of service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology and the results of his prior VA examinations.  An explanation for any opinion offered should be provided.

4.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his claimed sleep disorder, to include sleep apnea.  

Based on examination findings, including any necessary diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have sleep disorder, to include sleep apnea?

b)  Is it at least as likely as not that any sleep disorder, to include sleep apnea, is related to the Veteran's active service (ending in January 1994)?  The examiner should specifically consider the Veteran's claim of chronic sleep problems since his active service (January 1982 to June 1986 and January 1988 to January 1994).  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology, the service treatment records, and the results of his prior VA examinations.  An explanation for any opinion offered should be provided.

5.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


